In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00037-CV


                           IN RE L.T. RUNELS JR., RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS


                                   February 15, 2022

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Pending before the Court is the pro se petition for writ of mandamus and a motion

to stay the trial court proceedings, both having been filed pro se by L.T. Runels Jr

(“relator”). He seeks to compel the trial court to consider, or reconsider, his motion for

summary judgment. Additionally, he asks us to consider making “modifications” to the

trial court’s decision granting summary judgment against relator or to send the case back

for a show-cause hearing as to why “the trial court declared relator’s motion for summary

judgment moot.” For the reasons discussed below, we deny the petition for writ of

mandamus and the motion to stay.

      First, a relator is obligated to accompany his petition with documents “showing the

matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Here, the underlying complaint is
that the trial court granted two motions for summary judgment against relator while finding

his own “moot.” Said motions allegedly were filed by opposing parties. Missing from the

documents attached to relator’s petition are the motions for summary judgment underlying

his complaint. They would be part of the documents showing the “matter complained of.”

       Second, relator attached a letter from the trial court evincing that the two motions

it granted “dispose[] of all issues in [the] cause.” Disposing of those two motions as it did

apparently rendered relator’s motion “moot,” in the court’s estimation. More importantly,

the court denied “all other pending motions.” Finally, those whose motions for summary

judgment received favorable consideration were directed to prepare “an appropriate

judgment.” Though no final judgment is before us, the letter reveals the trial court’s intent

to enter a final judgment in the cause. This is of import because an appeal from a final

judgment is an adequate legal remedy for one complaining about the denial of a motion

for summary judgment. In re Light, No. 07-21-00162-CV, 2021 Tex. App. LEXIS 7274, at

*5 (Tex. App.—Amarillo Aug. 31, 2021, orig. proceeding) (mem. op.) (noting that the

availability of an appeal from a final decision is an adequate legal remedy pretermitting

mandamus relief). Relator’s conclusory suggestion that he lacks funds to pursue such

an avenue of relief is inconsequential; no effort was made to illustrate that procedural

relief afforded an indigent (assuming, of course, that he is indigent) would be unavailable

to him.

       The petition for writ of mandamus and motion to stay are denied.



                                                         Brian Quinn
                                                         Chief Justice




                                             2